[Tortoise Energy Independence Fund, Inc. Letterhead] July 24, 2012 VIA EDGAR United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Attn:Mr. Larry Greene Re: Tortoise Energy Independence Fund, Inc – Registration Statement on FormN-2 (File Nos. 333-180678 & 811-22690) (the “Registration Statement”) To the Commission: Pursuant to Rule 461 under the Securities Act of 1933, as amended,Tortoise Energy Independence Fund, Inc. (the “Registrant”) hereby requests that the effective date of theRegistration Statement referenced above be accelerated so that it will be declared effective on July 26, 2012 by 3:00 pm, Eastern Time, or as soon as practicable thereafter. With respect to the Registrant’s request for acceleration of the effective date of the Registration Statement, please be advised that the Registrant acknowledges that: (1)the Registrant is responsible for the adequacy and accuracy of the disclosure in the filing; (2)should the Commission or the Staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (3)the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (4)the Registrant may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The acceleration request of the representative of the underwriters to the Registrant will be delivered to you by separate letter. Very truly yours, TORTOISE ENERGY INDEPENDENCE FUND, INC. By: /s/ P. Bradley Adams Name: P. Bradley Adams Title: Chief Financial Officer
